DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. First, to clarify to Applicant regarding whether the web link is part of the obviousness rejection or whether the Office is taking official notice, the Office is not taking official notice because the Office is not relying on “facts not in the record,” which is the standard for determining whether official notice is being taken or not (see MPEP 2143.03).  Instead, the Office is doing the contrary by supplying evidence, into the record of what a skilled artisan would understand the plain and ordinary meaning of RFID to be.  As Applicant is probably already aware, the scope and content of the prior art is “how a person of ordinary skill would have understood the prior art teachings…” (see MPEP 2141(II)).  Turning to the instant application, the Office has supplied the weblink, into the record, not to support the legal inquiry of the determination of obviousness, but instead to support he factual inquiry of how a skilled artisan would understand the teaching of RFID in Addington.  Applicant has not supplied any evidence contrary to this finding of fact.
Turning to Applicant’s arguments, Applicant argues that “Nothing [in para [0095] of Addington] is disclosed regarding whether data, let alone respiration data, can or cannot be displayed by the external device after acquiring the identification information, or that the respiratory pressure sensing device holds identification information therein in advance, as recited in claim 1” (see page 7 of the response) and provides one argument to support this conclusion.  That argument is “[b]ecause a device could determine display information based on the transmitted data alone, such as without identification no teaching in Addington that display information is determined based on transmitted data without identification information, and Applicant does not cite any portion of Addington to support this speculation.  Applicant is reminded that we are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).
In conclusion, the Office takes the position that the objective evidence of record establishes that by a preponderance (the evidentiary standard used in prosecution) a skilled artisan would understand the prior art to teach “identification information” that is “configured to” (which is functional language in an apparatus claim such as claim 1, i.e., is given the patentable weight of if the prior art structural is capable of performing the recited function, then the prior art anticipates the claim language) be outputted to the external device and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information.  
.

Double Patenting
	The previous double patenting rejections are held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “inlet port” in claims 1 and 6 is new matter. This limitation was not present in the originally filed claims, drawings, or specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143996 A1, hereinafter Karlsson, in view of US 2012/0186582 A1, hereinafter Addington.
	Regarding claim 1, Karlsson teaches a respiratory pressure sensing device (airway sensor 16, Fig.
3) comprising: an inlet port (para [0027], patient airway tube 22 or gas tight mask are connected to airway gas adapter 23 and flow measuring adapter 24) that receives respiratory gas from at least one of a nasal cavity or an oral cavity of a subject (gas tight mask in para [0027] covers patient’s mouth and nose to communicate with patient airway; para [0027] states patient airway tube 22 can be endotracheal tube); a pressure sensor (pressure measuring device 19) that detects respiratory pressure of the respiratory gas received from the inlet port (para [0032]); a signal processor (data processing unit 
	Karlsson does not teach wherein the respiratory pressure sensing device holds identification information therein in advance, the identification information being configured to be outputted to the external device and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information.
	Addington teaches a respiratory sensing device (Fig. 23, nebulizer 204) wherein respiration data is configured to be outputted to an external device (para [0078], signals from air flow sensor 280 are outputted from wireless module 284 to handheld processing device 560), wherein the respiratory pressure sensing device holds identification information therein in advance (para [0095], RFID), the identification information being configured to be outputted to the external device (para [0095]) and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to identify whether an external device can display the respiration data or not after the external device reads the RFID tag; that is, the RFID technology used by Addington is capable of performing the claimed function. See, for example, https://www.abr.com/what-is-rfid-how-does-rfid-work/).

Regarding claim 2, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, wherein the signal processor generates a respiratory pressure signal (Karlsson para [0027], pressure measurements) and at least one of an airflow signal and a snore signal (Karlsson para [0027], flow measurements) as the respiration data (Karlsson para [0027], pressure measurements and flow measurements are included in data communication with host device 31).
Regarding claim 3, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, further comprising: an A/D converter (Karlsson analog to digital converter 44) that performs digital conversion on the respiration data generated by the signal processor (Karlsson para [0027], the analog to digital converter 44 converts the conditioned signal voltages to digital format as commanded by the data processing unit 42), wherein the respiration data on which the digital conversion is performed is configured to be outputted to the external device (Karlsson para [0027], The analog to digital converter 44 converts the conditioned signal voltages to digital format as commanded by the data processing unit 42. The data interface circuitry 45 transmits data to the host device 31).
Regarding claim 5, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, further comprising an analyzer (Karlsson para [0027], sensor electronics 20 function as analyzer) that analyzes the respiration data in real time (Karlsson para [0004], [0006], gas 
Regarding claim 6, Karlsson teaches a respiratory pressure sensing device (airway sensor 16, Fig.
3) comprising: an inlet port (para [0027], patient airway tube 22 or gas tight mask are connected to airway gas adapter 23 and flow measuring adapter 24) that receives respiratory gas from at least one of a nasal cavity or an oral cavity of a subject (gas tight mask in para [0027] covers patient’s mouth and nose to communicate with patient airway; para [0027] states patient airway tube 22 can be endotracheal tube); a pressure sensor (pressure measuring device 19) that detects respiratory pressure of the respiratory gas received from the inlet port (para [0032]); a signal processor (data processing unit 42 and signal conditioning 43) that performs signal processing on the respiratory pressure detected by the pressure sensor (para [0027], signal conditioning circuits 43 perform the necessary conversions, amplifications and filtrations of raw signals) and generates respiration data (para [0027], sensor software program is stored in the data processing unit 42, the software program performs the collection of the necessary raw data and the calculations needed for gas analysis and flow and pressure measurements), the respiration data being configured to be outputted to an external device (para [0027], the data interface circuitry 45 transmits data to the host device 31.
	Karlsson does not teach wherein the respiratory pressure sensing device holds identification information therein in advance, the identification information being configured to be outputted to the external device and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information, and the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or information for distinguishing the respiration data generated by the 
Addington teaches a respiratory sensing device (Fig. 23, nebulizer 204) wherein respiration data is configured to be outputted to an external device (para [0078], signals from air flow sensor 280 are outputted from wireless module 284 to handheld processing device 560), wherein the respiratory pressure sensing device holds identification information therein in advance (para [0095], RFID), the identification information being configured to be outputted to the external device (para [0095]) and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to identify whether an external device can display the respiration data or not after the external device reads the RFID tag; that is, the RFID technology used by Addington is capable of performing the claimed function), and the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or information for distinguishing the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to distinguish the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or used to distinguish the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration; that is, the RFID technology used by Addington is capable of performing the claimed function. See https://www.abr.com/what-is-rfid-how-does-rfid-work/).

Regarding claim 7, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, wherein the identification information is held in a memory of the respiratory pressure sensing device separate from that which holds the respiration data (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. An RFID tag is a separate device from, for example, the memory 506 described in Addington).
Regarding claim 8, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, wherein the respiration data is configured to be outputted to the external device after the external device acquires the identification information from a memory of the respiratory device (Examiner’s note: this is a functional limitation that limits the respiration data. The respiration data of Karlsson is capable of performing this function, as its current structure is capable of being outputted after another action occurs.).

Regarding claim 10, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim1, wherein the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensing device from respiration data generated by a different respiratory pressure sensing device (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to distinguish the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensing device; that is, the RFID technology used by Addington is capable of performing the claimed function. See https://www.abr.com/what-is-rfid-how-does-rfid-work/).
Regarding claim 11, Karlsson as modified by Addington teaches the respiratory pressure sensing device according to claim 1, wherein connection between the respiratory pressure sensing device and the external device is configured to be established based on the identification information (a connection is established by an external device reading the data encoded on an RFID tag).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791